 

Exhibit 10.2

PURCHASE AGREEMENT

 

 

October 6, 2010

Odyssey Marine Exploration, Inc.

5215 Laurel Street

Suite 210

Tampa, Florida 33607

Ladies and Gentlemen:

The undersigned (the “Investor” and, together with the other Persons (as defined
below) who agree to purchase Securities (as defined below) pursuant to
agreements in substantially the form of this Agreement (as defined below, the
“Investors”)) hereby confirms its agreement with you as follows:

1. This Purchase Agreement (this “Agreement”) is made as of October 6, 2010 (the
“Effective Date”), between Odyssey Marine Exploration, Inc., a Nevada
corporation (the “Company”), and the Investor.

2. The Company and the Investor agree that the Investor will purchase from the
Company, severally and not jointly with any third party purchasers of the
Company’s securities, and the Company will issue and sell to the Investor,
             units (the “Units”) of the Company, with each Unit consisting of
(a) one share of the Company’s Series G 8% Convertible Preferred Stock, par
value $0.0001 per share (the “Preferred Stock”), and (b) a warrant (the
“Warrants”) to purchase 75,000 shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) at an exercise price of $2.50 per share,
for a purchase price of $250,000 per Unit. The Units will not be issued or
certificated. The voting powers, designations, preferences, and relative,
participating, optional and other special rights, and qualifications,
limitations, and restrictions of the Preferred Stock are set forth in the
Certificate of Designation attached hereto as Annex 1 (the “Certificate of
Designation”) filed or to be filed with the Nevada Secretary of State. The
shares of Preferred Stock and the Warrants are (x) immediately separable and
will be issued separately and (y) sometimes hereinafter collectively referred to
as the “Securities.”

3. Subject to the satisfaction or waiver of the conditions set forth in
Section 7 of this Agreement, the completion of the purchase by the Investor and
sale by the Company of the Units pursuant to this Agreement (the “Closing”)
shall occur on the date that is three business days after the Effective Date,
which date and time may be postponed by agreement between the Investors and the
Company (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). At the Closing, the Company shall deliver to
the Investor (a) the number of shares of Preferred Stock constituting a part of
the number of Units as set forth above in Section 2 and (b) a Warrant to
purchase the number of shares of Common Stock constituting a part of the number
of Units as set forth above in Section 2, by delivery of a stock certificate
representing such shares of Preferred Stock and a Warrant to the Investor at the
following address:

 

Investor (Name):  

 

Street Address:  

 

City, State and Zip Code:  

 

Attention:  

 

Telephone Number:  

 



--------------------------------------------------------------------------------

 

On or before the Closing Date, the Investor shall remit by wire transfer (or
deliver by check) the amount of funds equal to the aggregate purchase price for
the Units being purchased by the Investor to the Company pursuant to
instructions provided to the Investor with this Agreement.

The Company also shall deliver to the Investor and file with the Securities and
Exchange Commission (the “Commission”) a prospectus supplement (the
“Supplement”) with respect to the Registration Statement (as defined below)
reflecting the offering of the Units in conformity with the Securities Act of
1933, as amended (the “Securities Act”), including Rule 424(b) thereunder.

4. The Investor acknowledges that the Company intends to enter into purchase
agreements in substantially the same form as this Agreement with certain other
investors and intends to offer and sell up to 24 Units. The Investor
acknowledges and agrees that there is no minimum offering amount for the Units
contemplated to be sold by the Company.

5. The Company hereby makes the following representations, warranties and
covenants to the Investor:

(a) The Company has been duly incorporated and is validly existing as a
corporation with active status under the laws of the State of Nevada, with the
requisite corporate power and authority to own, lease and operate its properties
and conduct its business as described or incorporated by reference in the
Supplement.

(b) The Company has the requisite corporate power and authority to execute,
deliver, and perform its obligations under this Agreement. The execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
corporate action on the part of the Company, and no further consent or action is
required by the Company, its board of directors, or its stockholders. This
Agreement has been (or upon delivery will be) duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other similar
law affecting the enforcement of creditors’ rights generally or by general
principles of equity.

(c) The Company’s execution, delivery, and performance of this Agreement and its
consummation of the transactions contemplated hereby will not (i) conflict with
or result in a violation of, the Company’s articles of incorporation or bylaws,
(ii) violate or conflict with, or result in a breach of, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
Subsidiaries (as defined below) pursuant to, or require the consent of any other
party to, any indenture, mortgage, loan or credit agreement, deed of trust,
note, contract, franchise, lease or other agreement, obligation, condition,
covenant or instrument to which it is a party or by which it may be bound or to
which any of its property or assets is subject, or (iii) assuming the accuracy
of the Investor’s representations in this Agreement, result in a violation of
any law, rule, regulation, judgment, order or decree (including United States
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company, any of its Subsidiaries, or
its securities are subject), applicable to the Company or by which any material
property or asset of the Company or any of its Subsidiaries is bound or
affected, except with respect to clauses (ii) and (iii) for such conflicts,
breaches, defaults or violations as would not, individually or in the aggregate,
have a material adverse effect on the assets, liabilities, financial condition,
or results of operations of the Company and its Subsidiaries taken as a whole (a
“Material Adverse Effect”). As used in this Agreement, “Subsidiaries” means any
subsidiary of the Company.

 

2



--------------------------------------------------------------------------------

 

(d) The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of
this Agreement, other than (i) the filing of the Supplement, (ii) the filings
required in connection with the issuance and listing of the shares of Common
Stock issuable upon conversion of the Preferred Stock and the exercise of the
Warrants on the Nasdaq Capital Market, (iii) such filings as are required to be
made under applicable state securities laws, and (iv) in all other cases, where
the failure to obtain such consent, waiver, authorization or order, or to give
such notice or make such filing or registration would not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, the issuance and sale of the Units and the potential issuance
of the shares of Common Stock issuable upon conversion of the Preferred Stock
and the exercise of the Warrants (prior to the operation of any applicable
anti-dilution provisions) without the approval of the Company’s stockholders
does not violate Rule 5635(d) of the NASDAQ Listing Rules. For purposes of this
Agreement, “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

(e) The Securities have been duly authorized and, when issued, delivered and
paid for in accordance with the terms hereof, will be validly issued, fully
paid, and non-assessable and will not be sold in violation of statutory or
contractual preemptive rights, resale rights, rights of first refusal, or
similar rights. The shares of Common Stock issuable upon conversion of the
Preferred Stock and the exercise of the Warrants have been duly and validly
reserved for issuance and, upon issuance in accordance with the terms of the
Certificate of Designation or the Warrants, as the case may be, will be duly and
validly issued, fully paid, and such shares of Common Stock will not be sold in
violation of applicable state and federal securities laws, statutory or
contractual preemptive rights, resale rights, rights of first refusal, or
similar rights.

(f) The Preferred Stock, the Warrants, and the shares of Common Stock issuable
upon conversion of the Preferred Stock and the exercise of the Warrants are
being offered and sold pursuant to the Registration Statement, the prospectus
included therein, and the Supplement. The Company’s Registration Statement on
Form S-3 (No. 333-162971) (including all information or documents incorporated
by reference therein, the “Registration Statement”) has been declared effective
by the Commission and is effective on the date hereof, and the Company has not
received notice that the Commission has issued or intends to issue a stop order
with respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened to do so. The offering,
sale and issuance of the Securities to the Investor are registered under the
Securities Act by the Registration Statement, and the Securities will be freely
transferable and tradable by the Investor without restriction created by the
Company. The Securities are being issued as described in the Registration
Statement.

(g) As of the date of this Agreement, the authorized capital stock of the
Company consists of (i) 100,000,000 shares of Common Stock, of which as of the
date hereof, 66,770,926 shares are issued and outstanding, 7,250,047 shares are
reserved for issuance pursuant to the Company’s employee incentive plans,
2,670,000 shares are reserved for issuance pursuant to securities (other than
the Preferred Stock or the Warrants) exercisable or exchangeable for, or
convertible into, shares of Common Stock as of the date hereof, and 100,000
shares are reserved for issuance pursuant to securities (other than the
Preferred Stock or the Warrants) exercisable or exchangeable for, or convertible
into, shares of Common Stock (but not exercisable or exchangeable for, or
convertible as of the date hereof), and (ii) 9,361,200 shares of preferred
stock, par value $0.0001 per share, of which as of the date hereof, 448,800
shares have been designated as Series D Convertible Preferred Stock, 206,400
shares of which are issued and outstanding. The Company has not issued any
capital stock since its most recently filed periodic report

 

3



--------------------------------------------------------------------------------

under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents (as defined below)
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person (excluding the Investors) has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement. Except (a) as a
result of the purchase and sale of the Securities and (b) as disclosed in the
SEC Reports or the Supplement, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities, except for such adjustments which have been waived by the
holder of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders. As used in this
Agreement, “Common Stock Equivalents” means any debt, preferred stock, rights,
options, warrants or other instrument that is at any time and under any
circumstances convertible into or exchangeable for, or otherwise entitles the
holder thereof to receive, directly or indirectly, shares of Common Stock.

(h) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, together with the
Prospectus and the Supplement, being collectively referred to herein as the “SEC
Reports”), and for a period of 12 calendar months and any portion of a month
immediately preceding the filing of the Registration Statement, the Company has
filed such SEC Reports on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates or with respect to any
amended SEC Reports as of the date of such amendment, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Since January 1, 1998, the Company has not been an issuer subject to
Rule 144(i) under the Securities Act. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing or with respect to any
amended SEC Reports as of the date of such amendment. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

4



--------------------------------------------------------------------------------

 

(i) Since the date of the latest audited financial statements included within
the SEC Reports, except as specifically disclosed in a subsequent SEC Report
filed prior to the date hereof, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission
which are not material to the Company, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement or as set forth in the SEC Reports or the
Supplement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective business, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one trading day prior to the date that this representation is made.

(j) Neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or governmental body or (iii) is or has
been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.

(k) Except as disclosed in the SEC Reports, the Company and the Subsidiaries
have good and marketable title in fee simple to all real property owned by them
and good and valid title in all personal property owned by them that is material
to the business of the Company and the Subsidiaries, in each case free and clear
of all Liens (as defined below), except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties, or Liens securing indebtedness to
be repaid from the proceeds of this offering. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance. As used in this Agreement, “Liens” means a lien,
charge, security interest, encumbrance, right of first refusal, preemptive right
or other restriction.

(l) The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to

 

5



--------------------------------------------------------------------------------

maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(m) Except as set forth in the Prospectus Supplement, no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by this
Agreement. The Investors shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

(n) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as disclosed in the SEC Reports, the Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market (as defined
below) on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements. As used in this Agreement,
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

(o) Assuming the accuracy of the Investor’s representations and warranties set
forth in this Agreement, neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
stockholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.

(p) The Company acknowledges and agrees that each of the Investors is acting
solely in the capacity of an arm’s length Investor with respect to this
Agreement, the agreements entered into by the other Investors, and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Investor is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement, the agreements
entered into by the other Investors, and the transactions contemplated hereby
and thereby.

 

6



--------------------------------------------------------------------------------

 

(q) The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii), compensation paid to the Company’s
placement agent in connection with the placement of the Securities.

(r) The Company shall make such filings and notices in the manner and time
required by the Commission with respect to the transactions contemplated hereby.
Except for the exhibits to be attached to filings required by the Commission,
the Company shall not identify the Investor by name in any press release or
public filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent (such consent not to be unreasonably withheld),
unless required by law or the rules and regulations of any self-regulatory
organization to which the Company or its securities are subject.

(s) The Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged, including, but not limited to, directors and officers
insurance coverage at least equal to the aggregate Subscription Amount. Neither
the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

(t) The Company is not, and is not an affiliate of, and immediately after
receipt of payment for the Securities, will not be or be an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Company shall conduct its business in a manner so that it will
not become an “investment company” subject to registration under the Investment
Company Act of 1940, as amended.

(u) The Company and the Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti takeover provision under the Company’s articles of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under this Agreement and the other documents contemplated by this
Agreement, including without limitation as a result of the Company’s issuance of
the Securities and the Investors’ ownership of the Securities.

(v) Based on the consolidated financial condition of the Company as of the
Closing Date, after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder, (i) the book value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, and (ii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets at book value, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid. The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). Taking into account the projected capital availability to
the Company, the Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. The SEC Reports set forth as of the date hereof all outstanding
secured and unsecured

 

7



--------------------------------------------------------------------------------

Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

(w) Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(x) The Company shall keep the Registration Statement effective (and the
Supplement available for use) pursuant to Rule 415 for the issuance by the
Company of the Common Stock underlying the Preferred Stock and Warrants being
issued hereunder on a delayed or continuous basis at all times until all the
Securities have been redeemed, converted, or exercised in accordance with the
terms therewith.

6. The Investor hereby makes the following representations, warranties and
covenants to the Company:

(a) The Investor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
The Investor is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.

(b) The Investor acknowledges that it has had the opportunity to review
(including through availability to it of documents electronically filed by the
Company with the Commission) the basic prospectus included in the Registration
Statement on the date hereof and all documents incorporated therein by reference
(together with the price and amount of the Units sold as described in Section 2
hereof) and the Registration Statement.

(c) The Investor is purchasing the Securities in the ordinary course of its
business for its own account and not with a view to the distribution thereof in
violation of the Securities Act and it does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer, distribute
or grant participation to any third person or entity with respect to any of the
Securities, provided, however, that by making the representation herein, the
Investor does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities.

(d) The Investor understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase and sale of the Securities constitutes legal, tax, or
investment advice. The Investor has consulted such legal, tax, and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

8



--------------------------------------------------------------------------------

 

(e) Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (i) the time that the
Investor was first contacted by or on behalf of the Company with respect to the
transactions contemplated hereby and (ii) the date that is the tenth
(10th) trading day prior to the date of this Agreement. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers. The Investor covenants that neither it, nor any
Person acting on behalf of, or pursuant to any understanding with or based upon
any information received from, the Investor will engage in any transactions in
the securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

(f) The Investor represents that, except as set forth below, (i) it is not a,
and it has no direct or indirect affiliation or association with any, NASD
member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof and
(ii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

 

 

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

(g) The Investor shall not issue any press release or make any other public
announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company and the Investor or (ii) the Investor is
advised by its counsel (including internal counsel) that such press release or
public announcement is required by law.

(h) Investor acknowledges that no offer by the Investor to buy Units will be
accepted until the Company has accepted such offer by countersigning a copy of
this Agreement, and any such offer may be withdrawn or revoked, without
obligation or commitment of any kind, at any time prior to the Company sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until this Agreement is accepted and countersigned by or on behalf of the
Company.

(i) If the Investor is outside the United States, it will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells, or delivers Units or has in its possession or
distributes any offering material, in all cases at its own expense.

(j) The Investor has the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The

 

9



--------------------------------------------------------------------------------

execution and delivery of this Agreement by the Investor and the consummation by
it of the transactions contemplated hereunder have been duly authorized by all
necessary action on the part of the Investor, and no further consent or action
is required by the Investor, its board of directors or similar governing body or
its stockholders, members or partners. This Agreement has been duly executed by
the Investor and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Investor, enforceable against
the Investor in accordance with its terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar law affecting the enforcement of creditors’ rights generally or by
general principles of equity.

7. Conditions.

(a) The Company’s obligation to issue and sell the Units to the Investor shall
be subject to: (i) the receipt by the Company of the purchase price for the
Units being purchased hereunder; (ii) the accuracy of the representations and
warranties made by the Investor in this Agreement; (iii) no executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement; and (iv) the filing of the Certificate of Designation with the Nevada
Secretary of State.

(b) The Investor’s obligation to purchase the Units shall be subject to: (i) the
accuracy of the representations and warranties made by the Company in this
Agreement and the fulfillment of those undertakings of the Company in this
Agreement to be fulfilled prior to the Closing; (ii) there shall have been no
Material Adverse Effect with respect to the Company since the date hereof;
(iii) the filing of the Certificate of Designation with the Nevada Secretary of
State; (iv) from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Investor, makes it impracticable or inadvisable to
purchase the Securities at the Closing; (v) the Investor shall have received the
opinion of Akerman Senterfitt, the Company’s counsel, dated as of the Closing
Date, in a form reasonably acceptable to the Investor; (vi) no executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement; and (vi) the Company shall have received executed purchase agreements
in substantially the form of this Agreement from the holders of an aggregate of
$1.0 million principal amount of the promissory notes issued by the Company in
August 2010 (the “August Notes”) whereby holders of such August Notes agree to
tender such August Notes for four (4) Units that are identical to the Units to
be sold pursuant to this Agreement.

Except as set forth in clause (vi) of Section 7(b) above, the Investor’s
obligations are expressly not conditioned on the purchase by any third party
purchaser of any securities that they have agreed to purchase from the Company.

8. In consideration of the Investor’s execution and delivery of this Agreement
and acquiring the Securities hereunder, the Company shall defend, protect,
indemnify and hold harmless the Investor and each holder of any Securities and
all of their stockholders, partners, members, officers, directors,

 

10



--------------------------------------------------------------------------------

employees and direct or indirect investors and any of the foregoing persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

9. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Florida, without giving effect to the principles
of conflicts of law. Each party hereby irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York or any federal court of the
Southern District of New York, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

10. All covenants, agreements, representations and warranties made by the
Company and the Investor herein are made as of the date hereof and will survive
the execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor.

11. The Company shall use the net proceeds from the sale of the Securities
hereunder for working capital, capital expenditures, and other general corporate
purposes.

12. This Agreement may be terminated by the Investor, as to such Investor’s
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Investors, by written notice to the other
parties, if the Closing has not been consummated on or before October 8, 2010.

13. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature were the original thereof.

14. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement, together with the Supplement (or the
filing by the Company of an electronic version thereof with the Commission),
shall constitute written confirmation of the Company’s sale of the Securities to
the Investor.

 

11



--------------------------------------------------------------------------------

 

15. Except as otherwise herein provided, all statements, requests, notices and
agreements shall be in writing and, if to the Company, shall be sufficient in
all respects if delivered or sent to the Company at the offices of the Company
at Odyssey Marine Exploration, Inc., 5215 Laurel Street, Tampa, Florida 33607,
Attention: Chief Financial Officer, with a copy to Akerman Senterfitt, 401 East
Jackson Street, Suite 1700, Tampa, Florida 33602, Attention: David M. Doney; and
if to the Investor, shall be sufficient in all respects if delivered or sent to
the Investor at the address set forth on the signature page to this Agreement.

16. This Agreement records the final, complete, and exclusive understanding
among the parties regarding the subjects addressed in it and supersedes any
prior or contemporaneous agreement, understanding, or representation, oral or
written, by any of them.

17. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

(Signatures on following page.)

 

12



--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Name of Investor:

 

 

Signature of Investor:

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

Tax ID No.:

 

 

Exact name in which book-entry should be made (if different):
                                        

 

AGREED AND ACCEPTED:

 

ODYSSEY MARINE EXPLORATION, INC. By:  

 

Print Name:  

 

Title:  

 

 

13



--------------------------------------------------------------------------------

 

Exhibit 10.2 Amend No. 1

AMENDMENT NO. 1

TO

PURCHASE AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Purchase Agreement, dated as of
October 6, 2010 (the “Purchase Agreement”), by and between Odyssey Marine
Exploration, Inc., a Nevada corporation (the “Company”), and the investor whose
name is set forth on the signature page hereof (the “Investor”), is entered into
and effective as of October 12, 2010. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Purchase Agreement.

RECITALS

Pursuant to Section 17 of the Purchase Agreement, the Purchase Agreement may be
amended or modified pursuant to an instrument in writing signed by the Company
and the Investor.

The Company and the Investor desire to amend the Purchase Agreement to revise
certain terms therein.

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agree as
follows:

1. Certificate of Designation. The voting powers, designations, preferences, and
relative, participating, optional and other special rights, and qualifications,
limitations, and restrictions of the Preferred Stock are set forth in the
Certificate of Designation previously attached as Annex A to the Purchase
Agreement, as amended by the Amendment to Certificate of Designation attached
hereto as Exhibit A filed or to be filed with the Nevada Secretary of State (as
amended, the “Certificate of Designation”), which shall replace in its entirety
the Certificate of Designation previously attached as Annex A to the Purchase
Agreement. Each reference in the Purchase Agreement to the “Certificate of
Designation” shall mean and be a reference to the Certificate of Designation as
so amended.

2. Miscellaneous.

(a) Except as specifically amended by this Amendment, the Purchase Agreement
shall remain in full force and effect.

(b) The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of the
Purchase Agreement.

(c) Each party hereto agrees to perform all further acts and execute,
acknowledge, and deliver any documents that may be reasonably necessary,
appropriate, or desirable to carry out the provisions of this Amendment.



--------------------------------------------------------------------------------

 

(d) This Amendment, together with the Purchase Agreement, constitutes the entire
agreement and understanding among the parties hereto and thereto with respect to
the subject matter hereof and thereof and supersedes any and all prior
discussions, agreements or other communications, whether written or oral,
between or among them with respect to such subject matter hereof and thereof.

(e) This Amendment may be executed in two or more counterparts, each of which
when so executed, then delivered or transmitted by facsimile of electronic PDF,
shall constitute an original and all of which taken together shall be deemed one
agreement.

(f) Each reference in the Purchase Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring to the Purchase Agreement
shall mean and be a reference to the Purchase Agreement as amended by this
Amendment. The Purchase Agreement, as amended by this Amendment, shall be
binding on and enforceable against all parties thereto.

[SIGNATURE PAGE FOLLOWS.]

 

- 2 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to the
Purchase Agreement as of the date first set forth above.

 

INVESTOR

 

(Print Name of Investor) By:  

 

Name:  

 

Title:  

 

ODYSSEY MARINE EXPLORATION, INC. By:  

 

Name:  

Michael J. Holmes

Title:  

Chief Financial Officer

 

Amendment No. 1 to Purchase Agreement



--------------------------------------------------------------------------------

 

EXHIBIT A

AMENDMENT TO CERTIFICATE OF DESIGNATION